     Case 1:20-cr-00010-LO Document 3 Filed 01/13/20 Page 1 of 2 PageID# 4



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

                                                                              )
UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )   Case No. 1:20CR010 (LO)
                                                       )
CHARLES O’NEIL                                         )
                                                       )
                              Defendant.               )


                                  NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE of the appearance of William James Gullotta, Trial Attorney

with the United States Department of Justice, Public Integrity Section, as an attorney for the

United States of America.


                                             Respectfully submitted,

                                             G. Zachary Terwilliger
                                             United States Attorney


                                      By:        /s/
                                             William J. Gullotta
                                             Special Assistant United States Attorney, EDVA
                                             Trial Attorney
                                             United States Department of Justice
                                             Public Integrity Section
                                             1331 F Street NW
                                             Washington, DC 20004
                                             Tel: (202) 514-0047
                                             Fax: (202) 514-3003
                                             William.Gullotta2@usdoj.gov
     Case 1:20-cr-00010-LO Document 3 Filed 01/13/20 Page 2 of 2 PageID# 5



                                 CERTIFICATE OF SERVICE

       I certify that on January 13, 2020, I filed the foregoing Notice of Appearance via ECF

which will send a copy to all counsel of record.



                                      By:       /s/
                                             William J. Gullotta
                                             Special Assistant United States Attorney, EDVA
                                             Trial Attorney
                                             United States Department of Justice
                                             Public Integrity Section
                                             1331 F Street NW
                                             Washington, DC 20004
                                             Tel: (202) 514-0047
                                             Fax: (202) 514-3003
                                             William.Gullotta2@usdoj.gov




                                                   2
